By the Court,

Cole, J.
We are of the opinion that the judgment of the circuit court in this case is strictly correct, and must be affirmed.
It is conceded that the appellant was a resident of the town of Prairie du Sac on the 7th of May, 1860, when the assessor of that town left with him the blank and notice requiring him to list his property for taxation. This notice fixed his liability to pay his taxes in that town, and he could not avoid that liability by removing out of the town. It is somewhat analogous to the service of process in a judicial proceeding, which draws after it jurisdiction over the person of the defendant. Our revenue law provides that all personal property, except merchants’ and manufacturers’ stock, *369shall be listed and taxed in the town-or ."ward -in wbicb the person charged with the tax thereon^resided at the time property was listed. (Sec. 6> chap. 386, Laws of 1860.) It is made the duty of each assessor, on or before the 20th day of May of each year, to leave with each person residing in his town, city or ward, of full age and not a married woman or insane person, at the usual place of residence of such person, a written or printed notice, requiring him to make out and hold in readiness for tfye assessor, after ten days from the time of leaving the notice, a statement of the personal property which, by the act, was required to be listed for taxation ; and the notice was to be accompanied by a blank for the statement required. (Section 81.) Every person is required to list his property under oath, and have the statement ready to be delivered to the assessor, at any time on demand after ten days from the time of receiving the notice. (Section 7.) Before the 10th of June the assessor is required to call upon each person with whom he has left the notice for such statement, unless the same has been previously delivered to him. (Section 32.) From these various provisions of the law we think it clear that the liability of a party to pay his tax is fixed from the time he receives the notice, and if he afterwards changes his residence, it cannot affect this liability for that year. It is certainly very desirable and important that some definite and specific rule be adopted as to the place where a party should pay his‘taxes, and we can imagine none more equitable and just, or more in harmony with the language and spirit of our revenue laws, than‘the one above indicated. Here the - appellant claims to have changed his residence on the 15th of May, by removing into the town of Boxbury in Dane county, although for years previous, and even on the 7th, when he received the notice from the assessor, he Was confessedly a resident of the town of Prairie du Sac. Having received that notice before he changed his residence, he should have listed his property and paid his taxes for the year 1860 in that town.
The judgment of the circuit court is affirmed.